OPINION OF THE COURT
MORROW, Chief Justice.
Tulei filed his application to be registered as the holder of the matai title Faagau attached to the Village of Sailele. Toliniu filed an objection to the proposed registration claiming that he had a better right to the title, thereby-becoming a candidate for the same. Hence, this litigation. See Sec. 6.0106, A. S. Code, 1961 Edition.
*492Sec. 6.0107, A. S. Code, 1961 Edition, provides that:
“CONSIDERATION GIVEN BY COURT: In the trial of matai title cases, the High Court shall be guided by the following considerations, in the priority listed:
“First: The best hereditary right in which the male and female descendants shall be equal in families where this has been customary, otherwise the male descendant shall prevail over the female.
“Second: The wish of the majority or plurality of those clans of the family as customary in that family.
“Third: The forcefulness, character, personality, and knowledge of Samoan customs.
“Fourth: The value of the holder of the matai title to the family, the village, and the country.”
Tulei is the grandson of Faagau Tafuna and has one-fourth Faagau blood in his veins while Toliniu is the great-grandson of Faagau Tu’utasolo and has one-eighth Faagau blood in his veins. It follows, therefore, that Tulei prevails over Toliniu on the issue of hereditary right, and we so find.
There was much contradictory testimony as to the wish of the majority of clans in the family as to which of the candidates should have the title. We have considered the evidence and have concluded that the weight of the evidence is to the effect that the two candidates stand on an equality with respect to this second issue. We find that Tulei and Toliniu rank equally on this issue.
 Both candidates speak English fairly well. Tulei has completed six grades in school, Toliniu seven. Tulei works as a foreman for the Department of Public Works at Tafuna. He has about twenty-five laborers working under his direction. Toliniu works at the Star-Kist Cannery as a cook, i.e., he cooks the fish in steam cookers after they are canned in order to prepare the canned fish for the market. Both candidates have worked on plantations. Toliniu worked for the Van Camp Sea Food Company once. However, he was caught stealing from the Company and was *493sent to jail for larceny. He has been using the matai title Faagau without being registered as the holder of the title. This is a criminal offense under Sec. 6.0109 of the A. S. Code, 1961 Edition, for which the punishment is a fine of not more than $25.00 or imprisonment for not more than three months or both. Both candidates are familiar with Samoan customs.
We observed the personalities of both candidates during the hearing. From the testimony and our observations, we conclude that Tulei prevails over Toliniu on the issue of “forcefulness, character, personality, and knowledge of Samoan customs,” and we so find.
Each candidate testified that if awarded the title he would get the Faagau Family to live together in peace and harmony. However, considering all of the evidence bearing on the issue of the “value of the holder of the matai title to the family, the village, and the country,” we conclude that Tulei prevails over Toliniu on the fourth issue, and we so find.
Since we find that Tulei prevails over Toliniu on the first, third, and fourth issues and stands on an equality with him on the second issue, it follows that we must award the Faagau title to Tulei.
DECREE
Accordingly, it is ADJUDGED, ORDERED AND DECREED that Tulei shall be registered as .the holder of the matai title Faagau attached to the Village of Sailele. The Clerk of the High Court will register Tulei as the holder of such matai title and will issue to him a certificate of registration as such.
Costs in the sum of $12.50 are hereby assessed against Toliniu, the same to be paid within 20 days.